Case 1:19-cr-00808-VEC Document 174 Filed 03/16/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-— Ven OF FORFEITURE/
MONEY JUDGMENT

ABRAHTM DUKURAY,
19 Cr. 808 (VEC}
Defendant. ‘

WHEREAS, on or about November 11, 2019, ABRAHIM DUKURAY
(the “defendant”), was charged, among others, in an Indictment, 19
Cr. 808 (VEC) (the “Indictment”’}, with wire fraud, in violation of
Title 18, United States Code, Sections 1343 (Count One); bank
fraud, in violation of Title 18, United States Code, Section 1344
(Count Two); and conspiracy to commit wire fraud and bank fraud,
in violation of Title 18, United States Code, Section 1349 (Count
Three);

WHEREAS, the Indictment included a forfeiture allegation
as to Count Two of the Indictment, seeking, inter alia, forfeiture
to the United States, pursuant to Title 18, United States, Section
$82{(a) (2) (A), of any property constituting, or derived from,
proceeds the person cbtained cirectly or indirectly, as the result
of the offense charged in Count Two of the Indictment;

WHEREAS, on or about , 2020, the defendant
pled guilty to Count Two of the Indictment, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

 

 
Case 1:19-cr-00808-VEC Document 174 Filed 03/16/21 Page 2 of 6

forfeiture allegation with respect to Count Two of the Indictment
and agreed to forfeit to the United States, pursuant to Title 18,
United States Code, Section 982{a) (2) (A), a sum of money equal to
$83,174.56 in United States currency, representing proceeds
traceable to the commission of the offense charged in Count Two of
the Indictment, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count Two of
the Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $83,174.56 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count Two of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count Two of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, Acting

United States Attorney, Assistant United States Attorney, Kedar 5.

 

 
Case 1:19-cr-00808-VEC Document 174 Filed 03/16/21 Page 3 of 6

Bhatia of counsel, and the defendant, and his counsel, Richard Ma,
Esq., that:

1. As a resuit of the offense charged in Count Two of
the Indictment, to which the defendant pied guilty, a money
judgment in the amount of $83,174.56 in United States currency
{the “Money Judgment”), representing the amount of proceeds
traceable to the offense charged in Count Two of the Indictment
that the defendant personally cbhtained, shall be entered against
the defendant.

2. Pursuant to Rule 32.2({b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, ABRAHIM
DUKURAY, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name

and case number.

 
Case 1:19-cr-00808-VEC Document 174 Filed 03/16/21 Page 4 of 6

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up te the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) ef the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, lecate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8, The Clerk cf the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and

 

 

 
Case 1:19-cr-00808-VEC Document 174 Filed 03/16/21 Page 5 of 6

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

[THIS SPACE LEFT INTENTIONALLY BLANK]

 

 
Case 1:19-cr-00808-VEC Document 174 Filed 03/16/21 Page 6 of 6

9, Tne signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an criginal but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

wy: OES te Z[25/2-021

KEDAR S. BHATIA DATE
Assistant United States Attorney

One St. Andrew's Plaza

New York, New York 10007

(212) 637-2465

ABRAHIM DUKURAY

oy: XP PRAY DACMAY >L25

 

 

ABRAHAM “‘DUKURAY’ DATE
By: e Wi, ZLl26/2/
RYCHARD MA, ESQ. DATE

Attorney for Defendant

The Law Offices of Ma & Park
20 Vesey Street, Suite 400
New York, New York 10007

SO ORDERED:
Ve Re C oo 2-25-24

HONORABLE VALER NY E. CAPRONI DATE
UNITED STATES DISTRICT JUDGE

 

 
